DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-20 is/are currently pending and considered below.

Election/Restrictions
Applicant’s election of claims 1-8 and the species depicted in Figs. 202-210 with traverse in the reply filed on 2 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, introduction of “wherein said deactivator element comprises: …a deactivator locator” renders the claim indefinite because in view of the Specification, specifically in the elected species embodiment of Figs. 202-210, the deactivator element 41100 does not comprise the deactivator locator 5409. Rather, it is the retainer 5400’ that comprises the locator/detent 5409. In fact, claim 3 (which depends on claims 1 and 2) clarifies this by reciting “wherein said deactivator locator is formed on a proximal end portion of said retainer”. It is therefore unclear to one having ordinary skill in the art how the deactivator element can comprise a deactivator locator.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 (which depends on claim 1) of copending Application No. 16/453,355 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, copending Application No. 16/453,355, claim 6 (which depends on claim 1), discloses a deactivator element (claim 1, “deactivator tool”) for use with a staple cartridge (claim 1, “staple cartridge”) configured for use with a surgical stapling device (claim 1, “surgical stapling device”) comprising a lockout (claim 1, “authentication lockout”) for preventing operation of the surgical stapling device (claim 1, “wherein said authentication lockout prevents operation of said surgical stapling device”), wherein said deactivator element comprises: 
a deactivator body (claim 1, “a tool body”) comprising an authentication key (claim 1, “deactivation key”); and 
a deactivator locator (claim 1 “a tool body configured to removably mate with a portion”, see in conjunction with 112(b) rejection analysis above) configured to removably locate said deactivator body in a deactivator position on the staple cartridge such that when the staple cartridge is inserted into the surgical stapling device with said deactivator element located thereon in said deactivator position, said authentication key laterally moves the lockout from a locked position to an unlocked position (claim 1, “a deactivation key configured to move said authentication lockout into said unlocked position) and when said deactivator element is removed from the staple cartridge, the staple cartridge maintains the lockout in the unlocked position (claim 6, “retaining said authentication lockout in said unlocked position after said deactivator tool has been removed from said portion of said surgical stapling device”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731